Citation Nr: 1617394	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected migraine headaches.

3.  Entitlement to extraschedular consideration for service-connected migraines, currently rated 50 percent disabling. 

4.  Entitlement to special monthly compensation (SMC).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from July 1988 to July 1992.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Paul, Minnesota.  Service connection for PTSD and bipolar disorder, claimed as depression, were originally denied by a June 2003 rating decision.

In August 2015, the Director, Compensation Service entered an administrative review of extraschedular consideration for the Veteran's migraines with a negative decision, further discussed below.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and extraschedular consideration for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD, bipolar disorder, and depression was denied in an unappealed June 2003 rating decision.
 
2.  Evidence received since the June 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for various psychiatric disorders; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and depression.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  

Service connection for PTSD and bipolar disorder, claimed as depression, were originally denied by a June 2003 rating decision.  The Veteran did not appeal the denial.  As such, the decision is final.  

Since June 2003, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  Specifically, the Veteran has submitted additional medical records detailing mental health treatment and her experience in the service which she believes contributes to her psychiatric condition, and appeared for a December 2012 VA examination.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Service Connection for Psychiatric Disorder

In consideration of the evidence of record, the Board finds a new VA examination necessary.  Relevant evidence is in part as follows.  

An April 2003 letter from Dr. W.S. stated that the Veteran has demonstrated "lifelong problematic patterns of behavior;" in childhood she displayed signs on "conduct disorder, which is the usual precursor to adult Antisocial Personality Disorder."  In a private treatment note of the Associated Clinic of Psychology dated May 2002, the Veteran reported being "involved in the mental health system" and taking "medication for her nerves" since age 16.

Service Treatment Records (STRs) note that the Veteran was seen in 1991 with complaints of not being able to get along with people; personality disorder was diagnosed.

A January 2003 treatment note of the Minneapolis VAMC diagnosed adjustment disorder.  In an October 2014 private treatment note, T.M. states that she is assessing the Veteran for paranoid schizophrenia.

The Veteran appeared for a VA examination in December 2012 as to her mental health.  The examiner diagnosed bipolar disorder and opined it is not due to and less likely as not aggravated beyond its natural progression by her service-connected migraine headaches as there is no evidence in medical literature to suggest a causal association between bipolar disorder and migraines.  The examiner opined that the majority of the Veteran's impairment in social and occupational functioning stems from her personality disorder, the onset of which occurred in adolescence years before military service.

Considering relevant law, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

As such, the Board finds a medical opinion necessary as to whether there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service), as this question was not addressed by the December 2012 examiner.

Further, the December 2012 examiner addressed bipolar disorder only.  Through the pendency of the appeal, the Veteran was diagnosed with adjustment disorder, PTSD, anxiety, depression, and bipolar disorder, as well as possible paranoid schizophrenia.  The Board requires an opinion that addresses all these diagnoses and their possible relation to service or service-connected migraines.

Extraschedular Rating for Migraines

In consideration of the evidence of record, the Board finds a new VA examination necessary.  Relevant evidence is in part as follows.  

The Veteran appeared for a VA examination in May 2015.  The examiner noted that the Veteran experiences pain, which worsens with physical activity, nausea, vomiting, sensitivity to light and sound, and monthly prostrating attacks.  The Veteran was noted to have very prostrating and prolonged attacks which result in severe economic inadaptability.  The Veteran reported she lost a job due to migraines in 2010/2011; she twice had to leave early from work due to the migraines.  The examiner stated that the headaches interfere with the Veteran's ability to work due to the Veteran's statements of leaving a job twice and being fired for this.

A July 2015 lay statement by a neighbor of the Veteran indicates the neighbor's opinion that the Veteran in unemployable due to her migraines as the Veteran vomits due to her migraines and must lay down and sleep.

In August 2015, the Compensation Service entered an administrative decision, stating that the current evidence of record does not demonstrate that the service-connected migraines present an unusual or exceptional disability picture as to render impractical the application of regular schedular standards.  The decision further stressed that non-service connected disabilities contribute to the Veteran's total disability picture and unemployability.

In an October 2015 letter, the Veteran's representative stated that the Veteran's migraines incapacitate her four days weekly from 8-10 hours per attack and so the Veteran spends more than 50 percent of her time in bed seeking solace from any noise, light or activity which would aggravate headaches.

An October 2015 letter from K.W., who purports to have employed the Veteran for less than a year, indicated that she was terminated from employment due to frequency of headaches.  

In December 2015, Dr. W.S. of the Minneapolis, Minnesota VAMC stated that in the past year the Veteran's mood symptoms have greatly improved, but the intensity and frequency of headaches remains severe.

By statement received January 2016, the Veteran indicated that she sleeps all day to seek relief from the headaches.

In light of the evidence submitted after the May 2015 VA examination, the Board finds a new VA examination necessary.  In the October 2015 letter, the Veteran's representative stated that the Veteran's migraines incapacitate her four days weekly from 8-10 hours per attack.  In the May 2015 VA examination, the examiner noted only monthly prostrating attacks.  In light of this evidence of worsening, the Board finds a new VA examination required.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his lay statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).



SMC and TDIU

Special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i).

If TDIU is not granted on an extraschedular basis, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

For both SMC and TDIU, then, whether the Veteran is granted entitlement to service connection for a psychiatric disorder and/or extraschedular rating for migraines has direct bearing on the claims.  The Board notes as well that in a September 2015 statement, the Veteran's representative stated that the claims of service connection for a psychiatric disorder and TDIU are inextricably intertwined.  As the Veteran's claim for SMC and TDIU are inextricably intertwined with the claims for service connection for psychiatric disability and extraschedular rating for migraines; consideration of these matters must be deferred pending resolution of the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran that are relevant to her claims.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder noted during the pendency of the appeal.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all acquired psychiatric disorders found to be present during the pendency of the appeal, including but not limited to adjustment disorder, PTSD, anxiety, depression, bipolar disorder and possible paranoid schizophrenia, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

(c)  As to any acquired psychiatric disorder that did not preexist service, Please state whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  

(d)  Please also opine whether the Veteran's acquired psychiatric conditions were caused or have been permanently aggravated by the Veteran's service-connected migraines.

(e)  In regard to any diagnosed personality disorder, please opine whether the personality disorder was subject to a superimposed injury or disease in service.

3.  As well, schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected migraines.  The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate each disability on appeal.

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's migraines on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

For both VA examinations, any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims.  If the Veteran's claims remains denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


